Citation Nr: 0106494	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for the service-connected low back disability.  




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1991 to 
November 1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in March 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Since service, the service-connected low back disability 
has been shown to be productive of a level of disablement 
that more nearly approximates that of impairment manifested 
by lumbosacral strain with characteristic pain on motion.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
evaluation for the service-connected low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5295 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board remanded this matter for 
additional development of the record, to include affording 
the veteran a VA examination and obtaining additional medical 
evidence, and is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
either 38 U.S.C.A. § 5107(a) (2000) or the Veterans Claims 
Assistance Act of 2000.  


I.  Background

In a rating decision dated in January 1998, the RO granted 
service connection for degenerative changes of the 
lumbosacral spine and assigned a noncompensable evaluation 
effective on November 5, 1996.  The veteran filed a Notice of 
Disagreement expressing dissatisfaction with this decision in 
May 1998.  

As noted hereinabove, the Board remanded this matter in March 
2000 for additional development of the record, to include 
affording the veteran a VA examination which specifically 
addressed the criteria necessary for a complete evaluation of 
the veteran's claim. 

In accordance with the Board's remand, the veteran was 
afforded a VA examination in May 2000.  At that time, he 
complained of occasional tingling in his calf and numbness of 
his right foot.  He did not characterize his pain as being 
severe, and it was noted that he was able to continue work in 
stocking without interference from the pain associated with 
his low back disability.  He reported occasional use of 
Motrin or Tylenol.  

The physical examination revealed the veteran to be able to 
ambulate freely without evidence of pain.  He did, however, 
demonstrate mild paraspinal lumbar tenderness.  He was noted 
to have full range of motion of his lumbar spine with full 
flexion to 90 degrees, extension to 45 degrees, and side-to-
side motion to 45 degrees.  

The VA examiner noted that the veteran had negative straight 
leg raise, bilaterally, and 5/5 motor strength throughout his 
lower extremities.  No sensory deficits were noted and deep 
tendon reflexes were recorded as being 2+.  The examining 
physician further noted that x-ray studies which had 
previously been requested did not show evidence of 
degenerative arthritis.  

The final impression was that of lumbar strain, mild-to-
moderate in nature, and not currently severely limiting to 
the veteran's functional ability.  Specifically, the 
examining physician found no evidence of incoordination, 
excess fatigability or weakened movement of the lower 
extremities or lumbar spine.  The examiner added that it was 
possible that there was an aspect of degenerative disc 
disease as well; however, there was no evidence of this on 
the physical examination.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's low back disability is currently evaluated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, for slight subjective symptoms 
only of lumbosacral strain .  A 10 percent evaluation is 
assigned for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is for assignment when there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  A 40 percent rating is warranted if there is a 
finding of severe lumbosacral strain.  

Based on a review of the evidence of record, the Board finds 
that, since service, the veteran's service-connected low back 
disability has been demonstrated by a level of impairment 
that more nearly approximates lumbosacral strain with 
characteristic pain on motion, sufficient to warrant the 
assignment of a 10 percent evaluation under Diagnostic Code 
5295.  Of particular significance, is the characterization of 
the veteran's lumbar strain as being mild to moderate in 
nature on most recent VA examination in May 2000.  

Hence, the Board finds that the preponderance of the evidence 
supports the assignment of an initial 10 percent evaluation 
for the service-connected low back disability.  

The Board notes that it has considered the provision of 
38 C.F.R. § 4.40 under which functional loss or weakness due 
to pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  However, the most recent medical evidence 
indicated normal range of motion of the low back without 
severely limiting functional overlay or evidence of 
incoordination, excess fatigability or weakened movement of 
the lower extremities or lumbar spine, as well as no 
additional orthopedic symptomatology attributable thereto.  
Therefore, in the absence of such symptomatology, there is no 
additional basis for awarding a higher initial evaluation 
under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

The Board has also considered whether the veteran was 
entitled to a "staged" rating for the service-connected 
irritable bowel syndrome as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
hereinabove, since service, the veteran has demonstrated a 
level of impairment consistent with a 10 percent evaluation 
for the service-connected low back disability.  



ORDER

An initial 10 percent rating for the service-connected low 
back disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

